Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  June 12, 2015

The Court of Appeals hereby passes the following order:

A15A1864. SAMUEL KNIGHT v. STANLEY WILLIAMS.

      Inmate Samuel Knight filed a petition for writ of habeas corpus. After the
superior court denied his petition, Knight appealed to this Court. He also appeals the
denial of his motion for out-of-time appeal in his habeas corpus case. The Supreme
Court, however, has appellate jurisdiction over all cases involving habeas corpus.
See Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (4). This appeal is therefore
TRANSFERRED to the Supreme Court for disposition.



                                       Court of Appeals of the State of Georgia
                                                                            06/12/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.